Citation Nr: 1116485	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  03-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for low back disability, including herniated disc at right L5-S1 level.

2.  Entitlement to service connection for chronic headache disability. 

3.  Entitlement to service connection for neck disability.

4.  Entitlement to service connection for mid-back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran had active duty service from July 1970 to May 1974.
 
The issues of low back disability and chronic tension headaches come before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues of neck and mid-back disabilities come before the Board on appeal from a June 2004 rating decision by the RO.  The Board denied the Veteran's claim in December 2005.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 Memorandum Decision, the Court vacated the Board's decision and remanded the case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for low back disability, chronic headache disability, neck disability and mid-back disability.  The Veteran asserts that all of these disabilities are interrelated stemming from the same incident in service.  The Veteran's service treatment records showed that in December 1973, the Veteran "popped" his neck and felt faint and was in extreme pain.  He could not turn his head and a consultation was obtained.  Muscle spasm was noted, but neurological examination was reported to be normal.  Treatment was by heat and medication and the notation "much improved" was added to the report.  The impression was rule out cervical injury with neurological involvement.  The claims file also includes a January 2003 private opinion from Magdy Elamir, M.D., which indicates that the Veteran's low back disability was probably related to service-connected injury.  However, a March 2004 VA examination determined that the Veteran's low back disability and chronic tension headaches were not related to service.  Nevertheless, significantly, the Veteran has not been afforded a VA examination with respect to his neck and mid-back disabilities.  Given the in-service incident and in light of the Court Memorandum decision, the Board finds that this case must be returned to the RO to afford the Veteran a VA examination to determine the nature, extent and etiology of the disabilities on appeal.  See generally 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Further, it appears that the Veteran has received continuing treatment at the VA for his disabilities.  However, the most recent VA treatment records associated with the claims file are from June 2004.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from June 2004 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the Board also notes that after its December 2005 decision, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection, but he was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Since the Board is remanding this case for other matters, it is reasonable for the RO to give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following actions:

1. The RO should send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  

2.  Appropriate action should be taken to obtain copies of all VA treatment records from June 2004 to the present. 

3.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s).  It is imperative that the claims file be made available to and be reviewed by the examiner(s) in connection with the examination(s).  All disorders of the spine (cervical, thoracic and lumbar) found on examination should be clearly reported.  Any medically indicated tests, such as x-rays, should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current spine (cervical, thoracic and lumbar) disability and chronic headache disability are causally related to service, to include the December 1973 incident.  

If and only if the examiner determines that one or more of the disabilities are causally related to service, the examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any of the remaining disabilities are proximately due to, caused by, or have been aggravated by the disability or disabilities where the examiner finds to be causally related to service.     

A detailed rationale should be provided for any opinions expressed.  

4.  In the interest of avoiding future remand, the RO should then review the examination report(s) to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After all necessary development has been accomplished, the RO should review the expanded record and readjudicated the claims.  If the benefits remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


